JAMON HESTAND v. STATE





















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 02-06-162-CR





JAMON HESTAND	APPELLANT



V.





THE STATE OF TEXAS	STATE



------------



FROM THE 158TH DISTRICT COURT OF DENTON COUNTY 



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Jamon Hestand 
attempts to appeal his conviction of burglary of a habitation.  After Appellant pled guilty, the court assessed his punishment at twenty years’ confinement.  We dismiss the appeal for want of jurisdiction.

Pursuant to rule 26.2 of the rules of appellate procedure, a notice of appeal must be filed within 30 days after the date sentence is imposed, or within 90 days after the date sentence is imposed if the defendant files a timely motion for new trial.  
Tex. R. App. P. 26.2(
a).  Appellant’s sentence was imposed on December 2, 2005.  No motion for new trial was filed, so Appellant’s notice of appeal was due January 2, 2006.  On May 5, 2006, 
Appellant filed his pro se notice of appeal, which was not accompanied by a motion for extension of time. 
 See
 
Tex. R. App. P.
 26.3.           

On May 18, 2006, we notified Appellant of the apparent untimeliness of the notice of appeal and stated we would dismiss the appeal unless we received a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P. 
44.3.  Appellant’s response requests we permit an out-of-time appeal.  This court does not have jurisdiction to grant a motion for an out-of-time appeal; Appellant’s proper remedy is to seek an out-of-time appeal through a writ of habeas corpus.  
See
 
Tex. Code Crim. Proc. Ann.
 art. 11.07 (Vernon 2005); 
Ater v. Eighth Ct. of App.
, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).  

Because Appellant’s notice of appeal was untimely, we have no jurisdiction over this appeal.  
See Olivo v. State
, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); 
see also Slaton v. State
, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998).  Accordingly, we dismiss this appeal for want of jurisdiction.
 



PER CURIAM	

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  June 29, 2006





FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.